In a proceeding to validate petitions designating petitioners and others as candidates in the Democratic Party primary election to be held on September 9, 1975 for the party positions of delegate and alternate delegate, 51st Assembly District, to the judicial convention for the Second Judicial District, the appeal is from a judgment of the Supreme Court, Kings County, entered August 19, 1975, which granted the application. Judgment affirmed, without costs. No opinion. Gulotta, P. J., Rabin, Christ, Benjamin and Shapiro, JJ., concur.